                     UNITED STATES DISTRICT COURT

                     MIDDLE DISTRICT OF LOUISIANA


  DOUGLAS MENDOZA, ET AL. CIVIL ACTION

  VERSUS

  DOYLE INTERNATIONAL NO: 17-00437-BAJ-EWD
  LOUISIANA, LLC, ET AL.


                             RULING AND ORDER

      Before the Court are Motions for Summary Judgments filed by Defendant

Federal Deposit Insurance Commission ("FDIC ), as Receiver for First NBC Bank

CFNBC") (Doc. 69), Plamtiff-m-Intervention Hancock Whitney Bank ("Hancock

Whitney ) (Doc. 86), and Plaintiff/Defendant-in-Intervention Douglas Mendoza (Doc.

119). For the reasons that follow, Defendant's Motion is GRANTED, Plaintiff-in-

Intervention's Motion is GRANTED, and Plaintiffs Motion is DENIED.

I. BACKGROUND

      This matter arises from a suit for fraud against FNBC on a promissory note.


On January 13, 2012, Plaintiff Mendoza executed a promissory note in connection


with a $300,000.00 loan from FNBC to invest with Jason Doyle and Doyle Intentional

(Doc. 69-2 at p. 1). The loan was used to purchase a 49.5% interest in LCN MOL LLC,

a company in which Doyle International was the majority shareholder. The purpose

ofMendozas investment was to construct and operate a restaurant in Baton Rouge


called La Crepe Nanou." (Id.). However, the restaurant was never constructed.


      On October 15, 2014, Mendoza filed suit in against Doyle International, Doyle,


                                         1
and his business partners, Frank Simoncioni, John Moak, and Steve Gingrieh, as a


well as FNBC for Fraud in the Nineteenth Judicial District Court in East Baton

Rouge Parish. In 2016, Doyle pleaded guilty to fraud charges and Mendoza obtained

a judgment against Doyle and a settlement with Frank SimoncionL1 On December

30, 2016, Whitney Hancock purchased Mendoza's loan from FNBC. On April 28, 2017,

FNBC ceased operations and the FDIC was confirmed as the receiver of FNBC. (Id.

at p. 2). On July 9, 2017, the FDIC removed the case to this Court on the basis of

federal question jurisdiction pursuant to 28 U.S.C. 1331. (Doc. 1 at p. 3). The FDIC

filed a Motion to Dismiss on August 10, 2018, seeking to dismiss all claims against it.

(Doc. 18). The Court granted the motion in part, permitting Mendoza's claims for

intentional misrepresentation, fraudulent inducement, and annulment of the


contract to proceed. (Doc. 42).


       The FDIC filed a motion for summary judgment, asserting that Mendoza

cannot carry his burden of showing that it is liable for fraud. (Doc. 69). Whitney

Hancock also filed a motion for summary judgment, asserting that the promissory


note is enforceable and due. (Doc. 86). Finally, Mendoza filed a motion for summary


judgment, asserting that the promissory note was a relative nullity due to fraud, lack

of intent to fund his loan, and a want of consideration for the promissory note.


II. LEGAL STANDARD

       Pursuant to Rule 56, [t]he [C]ourt shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant




* The parties did not provide a specific date as to when Doyle pleaded guilty to the fraud charges.

                                                   2
is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). In determining


whether the movant is entitled to summary judgment, the Court views the facts in

the light most favorable to the non-movant and draws all reasonable inferences in


the non-movant's favor. Coleman v. Houston Independent School Dist, 113 F.3d 528,


533 (5th Cir. 1997).

      After a proper motion for summary judgment is made, the non-movant must


set forth specific facts showing there is a genuine issue for trial. Anderson v. Liberty


Lobby, Inc., 477 U.S. 242, 250 (1986). At this stage, the Court does not evaluate the

credibility of witnesses, weigh the evidence, or resolve factual disputes. Int'l


Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991), cert. denied, 502


U.S. 1059 (1992). However, if the evidence in the record is such that a reasonable

jury, drawing all inferences in favor of the non-moving party, could arrive at a verdict


in that party's favor, the motion for summary judgment must be denied. Int'l


Shortstop, Inc., 939 F.2d at 1263.


      On the other hand, the non-movant's burden is not satisfied by some


metaphysical doubt as to the material facts, or by conclusory allegations,


unsubstantiated assertions, or a mere scintilla of evidence. Little v. LiquidAir Corp.,


37 F.3d 1069, 1075 (5th Cir. 1994). Summary judgment is appropriate if the non-

movant fails to make a showing sufficient to establish the existence of an element

essential to that party's case." Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). In


other words, summary judgment will be appropriate only "if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with




                                           3
affidavits if any, show that there is no genuine issue as to any material fact, and that

the moving party is entitled to judgment as a matter of law." Sherman v. Hallbauer,


455 F.2d 1236, 1241 (5th Cir. 1972).

HI. DISCUSSION

A. Is the FDIC Insulated from Liability Under 12 U.S.C. §1823(e)?

      Mendozas remaining claims against the FDIC are for (1) intentional

misrepresentation, (2) fraudulent inducement, and (3) annulment of the contract. The

FDIC claims that there is no genuine issue of material fact that Mendoza cannot

prevail on any of his claims against it as receiver for FNBC.

      The FDIC argues that 12 U.S.C. §1823(e) insulates them, as receivers for

FNBC, from Mendoza's claims. Also known as the D'Oench Duhme doctrine, § 1823(e)

provides that no agreement which tends to diminish or defeat the right, title, or

interest of the FDIC in any asset acquired by it shall be valid against them, unless

the agreement (1) is in writing; (2) was executed by the depository institution and

any person claiming an adverse interest thereunder, including the obligor,


contemporaneously with the acquisition of the asset by the depository institution; (3)

was approved by the board of directors of the depository institution or its loan

committee, which approval shall be reflected in the minutes of said board or

committee; and (4) has been continuously, from the time of its execution, an official

record of the depository institution. See Langley v. Federal Deposit Ins. Corp., 484


U.S. 86, 90 (1987). In simpler terms, the FDIC is generally insulated from liability

for claims predicated on unrecorded side agreements that would diminish or defeat
its interest in an asset that the FDIC acquired from a failed bank.

      There are two primary defenses to the DOench Duhme doctrine. The first is

the no agreement defense, which arises when the dispute does not involve an


agreement. See Langley v. Federal Deposit Insurance Corporation, 484 U.S. 86 (1987).


The second is the "no asset" defense, which arises when the dispute does not involve


an asset in which the FDIC has an interest. See F.D.LC. v. Maryland, 33 F.3d 532,537


(5th Cir. 1994). Mendoza argues that the relevant asset referenced by § 1823(e) is

Mendozas promissory note, which was sold in 2016 to Hancock Whitney. Mendoza


further argues that the D Oench Duhme doctrine is not applicable because the "no

asset defense applies, as the promissory note was never acquired or held by the


FDIC. (Doc. 81-24 at p. 2).


      The Court finds that the D Oench Duhme doctrine is inapplicable because the

FDIC never acquired the asset {i.e., the promissory note). For Section 1823(e) to

apply, the FDIC must have a right, title, or interest in the asset relevant to the

dispute. The no asset" exception has been applied where the asset has been voided,


extinguished, or sold prior to the date that the FDIC became a receiver for a failing

bank, as the FDIC does not have a right, title, or interest in an asset that it did not

acquire during the receivership. See F.D.LC. v. McFarland, 33 F.3d 532, 537-38 (5th

Cii\ 1994); Olney Sav. & LoanAss'n v. Trinity Banc Sav. Ass'n, 885 F.2d 266, 275 (5th

Cir. 1989). The Court finds that the FDIC does not have a right, title, or interest in

the promissory note because the FDIC never acquired the promissory note. Hancock


Whitney acquired the note in 2016, before the FDIC became receiver for FNBC in




                                           5
2017.

        The Court finds that the DOench Duhme doctrine is inapplicable because

Mendoza's claims are not predicated on any unrecorded agreement regarding the note


or any agreement at all; thus, the no agreement defense also applies. Mendoza's


claims are predicated OB the non-disclosure of what Mendoza deemed to be material


information concerning Doyle's business practices, not an agreement. Thus, the Court


is prevented from applying the doctrine to bar Mendoza's claims.


B. Fraud


        Mendoza, in his Motion, asserts fraud as a basis to annul the promissory note.


Under La. Civ. Code art. 1953, fraud is "a misrepresentation or suppression of the


truth made with the intention either to obtain an unjust advantage for one party or

to cause a loss or inconvenience to the other. Mendozas fraud claims are for


intentional misrepresentation and fraudulent inducement.


        1. Intentional Misrepresentation

        In his Amended Complaint, Mendoza alleges that Fred Beebe, Senior Vice

President of FNBC, knew of but never once disclosed Doyle s serious financial

problems" to Mendoza or "warned him that Doyle's restaurant franchise proposals


were nothing more than fraudulent scams." (Doc. 18-3 at p. 5). To prevail at the


summary judgment phase on intentional misrepresentation, a plaintiff must prove


that the defendant (1) misrepresented a material fact, (2) made with intent to deceive,

(3) causing justifiable reliance with resultant injury. Kadlec Medical Center v.

Lakeview Anesthesia Associates, 527 F.3d 412, 418 (5th Cir. 2008). To establish a
claim for intentional misrepresentation by silence or inaction, a plaintiff also must


show that the defendant owed a duty to the plaintiff to disclose the information. Id.

       The Court finds that Mendoza cannot prevail on his fraud claim because he

has failed to establish that Beebe owed him a duty to disclose. Because Mendoza

alleges that Beebe failed to disclose information about Doyle, —which renders this

conduct an alleged intentional misrepresentation by silence or inaction —Mendoza


was required to prove that FNBC owed a duty to him to disclose the information about

Doyle. To establish a duty to disclose, FNBC must have had a fiduciary obligation to

Mendoza. Under La. R.S. § 6:1124, no financial institution or officer or employee


thereof shall be deemed or implied to be acting as a fiduciary, or have a fiduciary

obligation or responsibility to its customers... unless there is a written agency or trust


agreement under which the financial institution specifically agrees to act and perform

in the capacity of a fiduciary. This Court dismissed Mendoza's breach of fiduciary

duty claim in its Ruling and Order on the FDIC's Motion to Dismiss (Doc. 42). The

Court found no fiduciary relationship then, and since this Ruling and Order, Mendoza

still has not produced evidence to establish a written agreement by FNBC

establishing a fiduciary relationship; thus, the Court cannot find that FNBC had a

duty to disclose or warn Mendoza of Doyle s previous questionable actions.


       2. Fraudulent Inducement


      To prevail on a fraudulent inducement claim, a plaintiff must show that (1)

defendant engaged in a misrepresentation, suppression, or omission of true


information; (2) the defendant intended to obtain an unjust advantage or to cause



                                            7
damage or inconvenience to another; (3) the error induced by defendant's fraudulent


act substantially influenced the victim's consent to contract. EnvtL Safety & Health

Consulting Services v. Crest Energy Partners, L.P., 13-CV-5747, 2015 WL 2452458,


at *4 (E.D. La. 2015). The FDIC argues that Mendoza, in his deposition, never


testified that Beebe convinced him to invest $300,000.00. The FDIC further argues

that Mendoza testified in his deposition to facts that reveal that he already planned

to invest the funds before he approached FNBC for a loan.

      The Court finds that there is no genuine issue of material fact to show that

Mendoza was fraudulently induced to execute the promissory note with FNBC. The

Court has previously found that no intentional misrepresentation occurred by Beebe


or anyone else at FNBC; thus, Mendoza has failed to satisfy the first element. The

Court also finds that the third element is not satisfied. In Mendoza's deposition, he

revealed that he had decided to invest with Doyle before he entered into the

promissory note with FNBC. See Mendozas Deposition, Doc. 69-5 at p. 26). In fact,


Mendoza had previously approached other lenders before he approached FNBC. (Id.

at p. 27). Thus, Mendoza has failed to present evidence to show that he was


fraudulently induced to execute the promissory note by Beebe or anyone else at


FNBC, and the FDIC, as receiver ofFNBC, is entitled judgment as a matter of law.

      3. Contract Annulment


      The Court also finds that Mendoza has failed to establish fraud as basis on

which to annul the promissory note. Thus, M-endoza is not entitled to the annulment


of the promissory note as a matter of law.
C. HancockWhitneys Motion for Summary Judgment

      In its motion, Plaintiff-in-Intervention Hancock Whitney asserts that there are


no genuine issues of material fact as to the enforceability of the promissory note. To


make a prima facie case of enforceability, Hancock Whitney must first produce the

promissory note. LSREF2 Baron, L.L.C. v. Touch, 751 F.3d 394, 398 (5th Cir. 2014).


The burden then shifts to Mendoza to prove any affirmative defenses. Id. Considering

the Court's finding that the FDIC is entitled to summary judgment as a matter of

law, the Court also finds that Hancock Whitney is entitled to the same. Hancock

Whitney has met its burden by producing evidence of the promissory note and its

acquisition thereof. See Doc. 86-3 at p. 4-12. The burden then shifted to Mendoza to


prove the affirmative defense of fraud regarding the validity of the note. Mendoza

was unable to establish an intentional misrepresentation and that he was


fraudulently induced to execute the promissory note; thus, Mendoza has failed to

show that the promissory note is unenforceable. Therefore, Hancock Whitney is

entitled to judgment as a matter of law.


IV. CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant FDIC's Motion for Summary Judgment

(Doc. 69) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff-in-Intervention Hancock

Whitne/s Motion for Summary Judgment (Doc. 86) is GRANTED.

      IT IS FURTHER ORDERED that Plamtiff/Defendant-in-Intervention
Douglas IVTendoza's Motion for Summary Judgment (Doc. 119) is DENIED.

      IT IS FURTHER ORDERED that all claims by Mendoza against the FDIC

are DISMISSED.



                                                    \r)^
                         Baton Rouge, Louisiana, this day of February, 2020.




                                    JUDGE BRIANsA^ACKSON
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA




                                      10
